t c memo united_states tax_court scott ray holmes petitioner v commissioner of internal revenue respondent docket nos filed date scott ray holmes pro_se ann l darnold for respondent memorandum findings_of_fact and opinion marvel judge respondent determined the following deficiencies in and additions to petitioner’s federal income taxes year deficiency dollar_figure big_number big_number sec_6651 sec_6651 additions to tax dollar_figure big_number big_number dollar_figure big_number sec_6654 -0- the issues for decision are whether petitioner is liable for federal_income_tax deficiencies for whether petitioner is liable for additions to tax under sec_6651 and sec_6654 and whether petitioner is liable for a penalty under sec_6673 for instituting proceedings primarily for delay or for maintaining frivolous or groundless positions findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts into our findings by this reference petitioner resided in texas when he filed his petitions petitioner worked for cooper tire rubber co in and and he earned wages of dollar_figure dollar_figure and dollar_figure respectively petitioner made no federal_income_tax payments in other than the amounts withheld from his wages 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar 2respondent issued a separate notice_of_deficiency with respect to each of the years and petitioner filed a timely petition with respect to each year on date we granted respondent’s motion to consolidate the three cases for purposes of trial briefing and opinion i - - on his form_1040 u s individual_income_tax_return which respondent received on date petitioner reported zero wages and dollar_figure of total pension and annuity income dollar_figure of which was taxable petitioner claimed the standard_deduction a filing_status of married_filing_separately and one exemption and he sought a refund of dollar_figure petitioner attached to the form_1040 a form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc which reflected zero wages petitioner wrote the phrase non assumpsit by above his signature on the jurat sec_3 of the form_1040 and form_4852 petitioner also attached a page document entitled notice of affidavit statement in rebuttal to sec_6011 for year period ending date affidavit petitioner stated in the affidavit that he never realized that the fine print on the bottom of all so-called ‘income’ tax forms meant that i was claiming to be under oath i have never sworn such an oath and for reasons of conscience never will in the 3the jurat is the portion of the form_1040 which reads under penalties of perjury i declare that i have examined this return and accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the jurat of the form_4852 contains a similar affirmation affidavit petitioner asserted among other things that the filing of federal_income_tax returns and the payment of federal_income_tax is voluntary and that only narrow groups of individuals such as federal employees are required to pay taxes respondent determined that petitioner’s form_1040 was not a valid_return and prepared a substitute for return sfr pursuant to sec_6020 on the basis of information reported by petitioner’s employer on form_w-2 wage and tax statement on the basis of the sfr respondent determined a federal_income_tax deficiency for which included a 10-percent additional tax under sec_72 for receiving an early distribution from a qualified_retirement_plan and additions to tax for failure_to_file a return failure_to_pay_tax and failure to pay estimated_tax under sec_6651 and and a respectively 4in the notice_of_deficiency for respondent treated all of petitioner’s pension and annuity income as taxable and determined additional tax under sec_72 accordingly respondent now concedes that only dollar_figure of petitioner’s pension income was taxable respondent also erroneously computed petitioner’s tax using the single filing_status but now agrees that petitioner was married at the end of consequently a rule computation will be required in docket no ii on his form_1040 which respondent received on date petitioner reported zero wages dollar_figure in taxable interest and dollar_figure of taxable pension and annuity income petitioner claimed the standard_deduction a filing_status of married_filing_separately and one exemption and he sought a refund of dollar_figure petitioner attached to the form_1040 a form_4852 reflecting zero wages for petitioner wrote non assumpsit by above his signature on the jurats of the form_1040 and form_4852 petitioner also attached a 67-page document entitled notice of affidavit statement in rebuttal to sec_6011 for year period ending date affidavit in the affidavit petitioner stated that he did not intend to sign his federal tax filings under penalties of perjury repeated the same general arguments that he made in the affidavit eg payment of federal taxes is voluntary and added several new arguments eg irs employees’ collection of federal_income_tax is akin to treason respondent determined that petitioner’s form_1040 was not a valid_return and prepared an sfr on the basis of information reported by petitioner’s employer on form_w-2 on the basis of the sfr respondent determined a federal_income_tax deficiency for which included a 10-percent additional tax under sec_72 and additions to tax for failure_to_file a return and failure_to_pay_tax iii petitioner’s form_1040 which respondent received on date reported zero wages dollar_figure of taxable interest and dollar_figure of taxable pension and annuity income petitioner claimed the standard_deduction a filing_status of married_filing_separately and one exemption and he sought a refund of dollar_figure petitioner attached to the form_1040 a form_4852 that also reflected zero wages for petitioner wrote ‘without prejudice’ ucc above his signature on the jurats of the form_1040 and form_4852 respondent determined that petitioner’s form_1040 was not a valid_return and prepared an sfr on the basis of information reported by petitioner’s employer on form_w-2 on the basis of the sfr respondent determined a deficiency for which included a 10-percent additional tax under sec_72 and additions to tax for failure_to_file a return failure_to_pay_tax and failure to pay estimated_tax iv petitioner’s form sec_1040x petitioner received several letters from respondent informing him that his form sec_1040 were frivolous 5petitioner did not attach an affidavit to his form_1040 advising him of the consequences of filing frivolous tax returns and imposing penalties under sec_6702 for frivolous tax submissions after receiving the letters and the notices of deficiency with respect to and petitioner prepared and submitted to respondent form sec_1040x amended u s individual_income_tax_return and new forms with respect to and in the form sec_1040x petitioner made minor adjustments to the amounts reported on his form sec_1040 however petitioner continued to take the position on the form sec_1040x that his wages were not income petitioner signed the jurats of the form sec_1040x and forms and did not include any language on the forms or in attachments that would negate the jurats respondent did not treat the form sec_1040x as valid tax returns petitioner filed timely petitions contesting the notices of deficiency in the petitions and at trial petitioner maintained that his wages are not taxable and that the payment of federal_income_tax is voluntary i burden_of_proof opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that it is incorrect rule a welch v helvering u s 6the record does not disclose whether respondent received petitioner’s form 1040x the u s court_of_appeals for the fifth circuit to which an appeal would lie absent a stipulation to the contrary see sec_7482 has held that for the presumption of correctness to attach in an unreported income case the commissioner must establish some factual foundation for the assessment see 932_f2d_1128 5th cir affg in part and revg in part tcmemo_1990_68 560_f2d_693 5th cir the tax collector’s presumption of correctness has a herculean muscularity of goliathlike reach but we strike an achilles’ heel when we find no muscles no tendons no ligaments of fact petitioner concedes that he received wages interest and pension and annuity income in consequently the presumption of correctness attaches to respondent’s notices of deficiency and petitioner bears the burden of proving that the determinations are incorrect petitioner does not contend nor does the record allow us to conclude that the requirements of sec_7491 have been met ii petitioner’s taxable_income petitioner’s assertions that his wages are not taxable are similar to assertions he raised unsuccessfully in holmes v commissioner tcmemo_2006_80 holmes i with respect to hi sec_2002 tax_liability holmes v commissioner tcmemo_2010_42 holmes ii with respect to his tax_liability and holmes v commissioner tcmemo_2010_50 holmes iii with respect to the collection of the tax_liability petitioner’s groundless and frivolous assertions warrant no further discussion see 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit petitioner does not dispute that he received wages interest and pension and annuity income in the amounts respondent determined consequently respondent’s determinations with respect to petitioner’s deficiencies for are sustained iii additions to tax sec_7491 provides that the commissioner bears the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount 116_tc_438 to meet his burden of production the commissioner must come forward with sufficient evidence that it is appropriate to impose the penalty addition_to_tax or additional_amount id once the commissioner meets his burden the taxpayer must come 7petitioner does not specifically address the additional taxes under sec_72 for receiving early distributions from a retirement account and there is no evidence in the record that any of the exceptions to sec_72 apply accordingly we deem petitioner to have conceded this issue see rule b forward with evidence sufficient to persuade the court that the determination is incorrect id respondent argues that petitioner is liable for an addition_to_tax for failure_to_file a return for each year in issue under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed unless the taxpayer can establish that the failure was due to reasonable_cause and not due to willful neglect respondent introduced into evidence petitioner’s account transcripts which indicate that respondent did not treat petitioner’s submissions as processable federal_income_tax returns consequently we conclude that respondent has satisfied his burden of production under sec_7491 and petitioner must come forward with evidence sufficient to persuade the court that respondent’s determination is inappropriate petitioner argues that he is not liable for the sec_6651 addition_to_tax because he filed valid form sec_1040 and form sec_1040x for we disagree sec_6011 provides that any person liable for any_tax imposed by the internal_revenue_code must file a return according to the forms and regulations prescribed by the secretary see also sec_1_6011-1 income_tax regs the code does not define 8the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 the word return 121_tc_111 on the basis of the supreme court’s opinions in 293_us_172 and 280_us_453 we used in 82_tc_766 affd per curiam 793_f2d_139 6th cir a four- part test beard test to determine whether a document submitted by a taxpayer is a valid_return to qualify as a return the document must meet the following requirements first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury id the test applies for purposes of sec_6651 oman v commissioner tcmemo_2010_276 petitioner’s form sec_1040 do not satisfy the beard test because they did not contain sufficient data to allow respondent to calculate petitioner’s tax_liability see eg id holding that a form_1040 lacked information sufficient to allow the commissioner to calculate the taxpayers’ liability where the form showed withholding but contained no information as to the income from which tax was withheld and did not represent an honest and reasonable attempt to satisfy the requirements of the tax law see eg watson v commissioner tcmemo_2007_146 concluding that a return that reported income on one line and zeros on other lines was invalid because it did not constitute a reasonable attempt to comply with the requirements of the tax law affd 277_fedappx_450 5th cir with respect to petitioner’s form sec_1040x we note that the ‘treatment of amended returns is a matter of internal administration and solely within the discretion of the commissioner ’ 712_f2d_199 5th cir quoting 693_f2d_298 n 3d cir revg tcmemo_1981_404 affd 464_us_386 see also owens v commissioner tcmemo_2010_265 respondent never indicated that he had accepted or would accept petitioner’s form sec_1040x in any event the form sec_1040x fail to satisfy the beard test although signed under penalty of perjury the form sec_1040x which reported zero wages for did not contain sufficient information to allow respondent to calculate petitioner’s tax_liabilities and did not represent honest and reasonable attempts to satisfy the requirements of the tax law consequently we conclude that petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file timely tax returns for and petitioner did not specifically address in his petitions in his pretrial memoranda or at trial the other additions to tax for failure to pay under sec_6651 or for failure to pay estimated_tax under sec_6654 consequently we deem petitioner to have conceded these issues and conclude that respondent has no burden of production under sec_7491 with respect to these additions to tax see 123_tc_213 118_tc_358 respondent’s determinations as to the additions to tax under sec_6651 and sec_6654 are sustained iv sec_6673 penalty under sec_6673 this court may require a taxpayer to pay a penalty not in excess of dollar_figure whenever it appears that the taxpayer has instituted or maintained proceedings primarily for delay or that the taxpayer’s position in such proceedings is frivolous or groundless in holmes i we found that petitioner was liable for a dollar_figure penalty under sec_6673 because he took frivolous positions before and during trial despite repeated warnings from respondent before trial and he instituted and maintained the proceedings primarily for delay more than a year after our decision in holmes i petitioner filed his petition in holmes ii in which he reasserted many of the same arguments we had rejected as frivolous in holmes i consequently in holmes ii we found that petitioner was liable for a dollar_figure penalty under sec_6673 we are now faced with yet another proceeding involving three consolidated cases in which petitioner despite repeated warnings from respondent and this court persists in making the frivolous and groundless arguments that this court and others have repeatedly rejected see eg 448_f3d_831 5th cir 82_tc_235 blaga v commissioner tcmemo_2010_170 at the trial which was held after we had released our opinions in holmes i holmes ii and holmes iii petitioner clung to the same type of tired arguments that we had rejected in those opinions and in countless other cases petitioner has demonstrated that he is unwilling to change his behavior regarding his tax compliance obligations and consequently we conclude in the exercise of our discretion that the maximum sanction under sec_6673 is appropriate we shall require petitioner to pay a dollar_figure penalty under sec_6673 in each of the consolidated cases v conclusion we conclude that petitioner is liable for a reduced deficiency and additions to tax for as respondent conceded and petitioner is liable for the deficiencies and additions to tax for as respondent determined we also conclude that petitioner is liable for a dollar_figure penalty under sec_6673 in each of the consolidated cases we have considered all of the arguments raised by the parties and to the extent not discussed above we conclude they are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule in docket no decisions will be entered for respondent in docket nos and
